Exhibit 10.2
2009 Long Term Incentive Program
Award Date:
March 5, 2009
Unit Allocation Ratio:

•   50% of total individual grant is granted as Restricted Stock Units   •   50%
of total individual grant is granted as Non-Qualified Stock Options using strike
price as of March 5, 2009

Vesting Schedule:
The award vests at a rate of one third each year over 3 years.
Example:
Grant Received:

  •   Award Value: $30,000     •   Ratio of RSUs/Options in Award: 50/50     •  
Award Date: March 5, 2009     •   WEX Stock Price on March 5, 2009: $13.60     •
  Total RSUs in award: 1000 (50% of total grant based on WEX stock price of
$13.60)     •   Total Options in award: 1000 (50% of total grant based on WEX
stock price of $13.60)

Vesting Schedule:

  •   First vesting event: March 5, 2010

  o   RSUs vesting: 333 (one third of total RSUs granted)     o   Options
vesting: 333 (one third of total Options granted)

  •   Second vesting event: March 5, 2011

  o   RSUs vesting: 333 (one third of total RSUs granted)     o   Options
vesting: 333 (one third of total Options granted)

  •   Third vesting event: March 5, 2012

  o   RSUs vesting: 334 (one third of total RSUs granted)
    o   Options vesting: 334 (one third of total Options granted)

